Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 25, 2019                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

  Rehearing No. 624                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  156708                                                                                                 Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  MATTHEW T. THIEL and NIKOLE M. THIEL,                                                                 Megan K. Cavanagh,
          Plaintiffs/Counterdefendants-Appellees,                                                                        Justices
  and
  WILLIAM TRAYWICK and MARCIA
  TRAYWICK,
           Intervening Plaintiffs/
           Counterdefendants-Appellees,
  v                                                                  SC: 156708
                                                                     COA: 333000
                                                                     Allegan CC: 15-055184-CK
  DAVID L. GOYINGS and HELEN M. GOYINGS,
            Defendants/Counterplaintiffs-
            Appellants.

  _________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 25, 2019
           t0918
                                                                                Clerk